PER CURIAM.
Paul A. Balog appeals an order awarding child support and primary residential custody of his two minor daughters to his former wife. We affirm the grant of custody, but vacate the award of child support.
The trial court determined that the former husband’s monthly guidelines support payment would be $480 per month based upon his monthly income of $1,470 and the former wife’s monthly income of $863. The record reveals that, while these monthly income figures are alleged in the former wife’s motion for support, they are not supported by the testimony taken before the court-appointed special examiner. The former wife admitted that her gross income per month for the first six months of 1991 was $2,000 and not $749.25 as reported on her affidavit. The husband reported an average monthly net income of $1,190 on his affidavit, and no testimony was offered to vary that amount.
The confusion over the income to be used in arriving at the former husband’s guide*1310lines support obligation requires a remand to the trial court for the purpose of conducting an evidentiary hearing to determine the monthly income of the parties and thereafter to order an appropriate support obligation based upon the testimony.
AFFIRMED in part; REVERSED in part; REMANDED.
DAUKSCH, COWART and PETERSON, JJ., concur.